DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendments and arguments filed 4 March 2022 have been entered and considered. Claims 3-4 and 11 are canceled. Claims 1-2, 5-10, and 12-20 are pending. All rejections not iterated herein have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 19-20 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the specification is silent as to the placement of the sample wells that would be considered “disposed substantially on the first end and the second end of the length of the housing”, the biologic sample wells can be considered “disposed substantially on the first end and the second end of the length of the housing” as long as they are not located on the same line that is perpendicular to the length of the housing.
Claim 19 recites the limitation "one of the two biologic sample wells" in lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 19, line 4 recites the limitation “three or more biologic sample wells”. 
Claim 19 recites the limitation "the at least three test strips" in lines 19 and 22.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-10, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2).
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. fail to teach the first test strip containing antigens specific to an infection capable of infecting a fetus in the test region and the second test strip containing hCG specific antibodies in the test region. Park et al. fail to teach two sample wells wherein the two sample wells are disposed substantially on the first end and the second end of the length of the housing.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte. Furthermore, the detection of rubella and hCG as taught by Chandler provides in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Chandler are similarly drawn to lateral flow test strips detecting a target analyte.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and DeMatteo are similarly drawn to a plurality of lateral flow test strips in a device and separately applying samples to the test strips.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells and the orientation of the test regions of the test strips of Park et al. in view of Chandler and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
 Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, Park et al. in view of Chandler and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of Park et al. in view of Chandler and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. in view of Chandler, DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although Park et al. in view of Chandler, DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. Park et al. in view of Chandler, DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
Park et al. fail to teach the first test strip of the at least three test strips containing antigens specific to an infection capable of infecting a fetus in the test region and the second test strip of the at least three test strips containing hCG specific antibodies in the test region. Park et al. fail to teach three or more sample wells wherein the three or more sample wells are disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte. Furthermore, the detection of rubella and hCG as taught by Chandler provides in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Chandler are similarly drawn to lateral flow test strips detecting a target analyte.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, separate sample wells for each of the at least three test strips as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and DeMatteo are similarly drawn to a plurality of lateral flow test strips in a device and separately applying samples to the test strips.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells and the orientation of the test regions of the test strips of Park et al. in view of Chandler and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
  Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, Park et al. in view of Chandler and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of Park et al. in view of Chandler and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 20, Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
Park et al. fail to teach the first test strip containing antigens specific to an infection capable of infecting a fetus in the test region and the second test strip containing hCG specific antibodies in the test region. Park et al. fail to teach two sample wells, wherein each of the sample wells receives a different biologic, wherein the two sample wells are disposed substantially on the first end and the second end of the length of the housing to prevent the different biologic from entering a biologic sample well for receiving another biologic.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte. Furthermore, the detection of rubella and hCG as taught by Chandler provides in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Chandler are similarly drawn to lateral flow test strips detecting a target analyte.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, separate sample wells for each of the at least three test strips as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells and the orientation of the test regions of the test strips of Park et al. in view of Chandler and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, Park et al. in view of Chandler and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of Park et al. in view of Chandler and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2) as applied to claim 1 above, and further in view of Wong et al. (US 2006/0008920).
Park et al. in view of Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being latex particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colored latex particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of Park et al. in view of Chandler, DeMatteo et al., and Elkin et al., colored latex particles as taught by Wong et al. because Park et al. is generic with respect to colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2) as applied to claim 1 above, and further in view of Myers et al. (US 9,390,237).
Park et al. in view of Chandler, DeMatteo et al., and Elkin et al. teach the testing apparatus of claim 1, but fail to teach an alignment target.
Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of Park et al. in view of Chandler, DeMatteo et al., and Elkin et al., an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park et al. and Myers are similarly drawn to imaging a test strip using a camera on a mobile device.
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-10, 13-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 (‘372) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2). Although ‘372 recites a method, the method comprises a test device to which the instant claims are directed.
‘372 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘372 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘372 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘372 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘372 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘372 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘372 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘372 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘372 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘372 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘372 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘372 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘372 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘372 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘372 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘372 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘372 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘372 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘372 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘372 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘372 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘372 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.

Claims 1-2, 5-10, 13-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 (‘373) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2). Although ‘373 recites a method, the method comprises a test device to which the instant claims are directed.
‘373 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘373 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘373 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘373 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘373 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of Park et al. in view of Chandler and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘373 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘373 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘373 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘373 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘373 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘373 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘373 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘373 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘373 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘373 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘373 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘373 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘373 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘373 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘373 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘373 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.

Claims 1-2, 5-10, 13-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,473,659 (‘659) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2).
‘659 recites a testing apparatus comprising:
a plurality of test strips each including:
a viewable surface (test line and control line are viewable);
a test region containing attest strip specific antigens or antibodies (test line);
a control containing test strip specific control antigens or antibodies (control line);
a membrane connecting a sample pad to the test region and control region (membrane strip);
a first one of the plurality of strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (antibody binding with hCG) in claim 1.
‘659 fails to recite a housing, sample wells, the sample first wicked to the test region and then to the control region and the plurality of test strips secured in adjacent relationship in viewable proximity to one another.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘659, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘659 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘659 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘659 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘659 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘659 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘659 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘659 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘659 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘659 recites a testing apparatus comprising:
a plurality of test strips each including:
a viewable surface (test line and control line are viewable);
a test region containing attest strip specific antigens or antibodies (test line);
a control containing test strip specific control antigens or antibodies (control line);
a membrane connecting a sample pad to the test region and control region (membrane strip);
a first one of the plurality of strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (antibody binding with hCG) in claim 1.
‘659 fails to recite a housing, sample wells, the sample first wicked to the test region and then to the control region and the plurality of test strips secured in adjacent relationship in viewable proximity to one another.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘659, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘659 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘659 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘659 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘659 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘659 recites a testing apparatus comprising:
a plurality of test strips each including:
a viewable surface (test line and control line are viewable);
a test region containing attest strip specific antigens or antibodies (test line);
a control containing test strip specific control antigens or antibodies (control line);
a membrane connecting a sample pad to the test region and control region (membrane strip);
a first one of the plurality of strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (antibody binding with hCG) in claim 1.
‘659 fails to recite a housing, sample wells, the sample first wicked to the test region and then to the control region and the plurality of test strips secured in adjacent relationship in viewable proximity to one another.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘659, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘659 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘659 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘659 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘659 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.

Claims 1-2, 5-10, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 and 10-15 of U.S. Patent No. 10,928,390 (‘390) in view of DeMatteo et al. (US 2004/0018576) and Elkin et al. (WO 2007/146378 A2).
‘390 recites a Zika virus antigen in the test region of the first test strip which is not recited in the instant claims, but is considered an antigen specific to an infection capable of infecting a fetus in the test region of the first test strip as recited by the instant claims.
‘390 recites a testing apparatus comprising:
a housing;
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample;
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells and each one of the plurality of test strips including:
a viewable surface;
a test region including test strip specific antigens or antibodies;
a control region containing test strip specific control antigens or antibodies;
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region;
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user;
the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies) in Claim 1.
‘390 fails to specifically teach the housing having a length between a first end and a second end and a width, wherein the length is greater than the width and two biologic sample wells that are disposed substantially on the first end and the second end of the length of the housing.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing along the length of the housing (par. 63), the housing having a length between a first end and a second end and a width, wherein the length is greater than the width, wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the housing have a length between a first end and a second end and a width, wherein the length is greater than the width and to have the test strips of ‘390 secured to the housing along the length of the housing as in DeMatteo et al. because ‘390 is generic with respect to the alignment of the test strips with respect to the housing and one would be motivated to use the appropriate alignment based on the desired device orientation. It would have further been obvious to have two sample wells for the first and second test strips of ‘390, as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘390 in view of DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘390 in view of DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘390 in view of DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘390 in view of DeMatteo et al. and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
With respect to claim 5, a different biologic sample could be received in each separate sample well of ‘390.
The limitations of claims 6-10 and 13-18 are recited in claims 4-8 and 10-15 of ‘390.
With respect to claim 20, ‘390 recites a Zika virus antigen in the test region of the first test strip which is not recited in the instant claims, but is considered an antigen specific to an infection capable of infecting a fetus in the test region of the first test strip as recited by the instant claims.
‘390 recites a testing apparatus comprising:
a housing;
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample;
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells and each one of the plurality of test strips including:
a viewable surface;
a test region including test strip specific antigens or antibodies;
a control region containing test strip specific control antigens or antibodies;
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region;
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user;
the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies) in Claim 1.
‘390 fails to specifically teach the housing having a length between a first end and a second end and a width, wherein the length is greater than the width and two biologic sample wells that are disposed substantially on the first end and the second end of the length of the housing.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing along the length of the housing (par. 63), the housing having a length between a first end and a second end and a width, wherein the length is greater than the width, wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the housing have a length between a first end and a second end and a width, wherein the length is greater than the width and to have the test strips of ‘390 secured to the housing along the length of the housing as in DeMatteo et al. because ‘390 is generic with respect to the alignment of the test strips with respect to the housing and one would be motivated to use the appropriate alignment based on the desired device orientation. It would have further been obvious to have two sample wells for the first and second test strips of ‘390, as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘390 in view of DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘390 in view of DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘390 in view of DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.

Claims 1-2, 5-10, 13-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,112,406 (‘406) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2). Although ‘406 recites a method, the method comprises a test device to which the instant claims are directed.
‘406 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 4).
‘406 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘406 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘406 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘406 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘406 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘406 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘406 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘406 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘406 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘406 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 4).
‘406 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘406 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘406 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘406 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘406 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘406 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 4).
‘406 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘406 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘406 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘406 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘406 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.

Claims 1-2, 5-10, 13-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 11,125,749 (‘749) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2).
‘749 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 10).
‘749 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘749 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘749 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘749 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘749 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘749 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘749 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘749 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘749 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘749 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 10).
‘749 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘749 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘749 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘749 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘749 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘749 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 10).
‘749 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘749 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘749 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘749 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘749 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.

Claims 1-2, 5-10, 13-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2).
‘139 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 11-13 and 20).
‘139 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘139 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘139 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘139 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘139 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘139 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘139 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘139 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘139 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘139 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 11-13 and 20).
‘139 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘139 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘139 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘139 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘139 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘139 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 11-13 and 20).
‘139 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘139 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘139 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘139 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘139 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-10, 13-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending Application No. 15/804,983 (reference application, ‘983) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2).
‘983 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 2 and 10).
‘983 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘983 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘983 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘983 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘983 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘983 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘983 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘983 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘983 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘983 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 2 and 10).
‘983 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘983 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘983 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘983 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘983 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘983 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 2 and 10).
‘983 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘983 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘983 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘983 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘983 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-10, 13-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending Application No. 16/137,076 (reference application ‘076) in view of Park et al. (US 2016/0349185), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2).
‘076 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 3 and 4).
‘076 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘076 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘076 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing and the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘076 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘076 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘076 in view of Park et al., DeMatteo et al., and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
 With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells.
Although ‘076 in view of Park et al., DeMatteo et al., and Elkin et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘076 in view of Park et al., DeMatteo et al., and Elkin et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘076 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
With respect to claim 19, ‘076 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 3 and 4).
‘076 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
at least three test strips (e.g., par. 186-187, Fig. 14, 16) with a first one of the test strips and a second one of the test strips detecting different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide at least three test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘076 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘076 in view of Park et al. and DeMatteo et al. such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘076 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘076 in view of Park et al. and DeMatteo et al. on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘076 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 3 and 4).
‘076 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing along the length of the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by the user (par. 198, 201; Fig. 16);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4). 
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘076 in view of Park et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘076 in view of Park et al. and DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘076 in view of Park et al. and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘076 in view of Park et al. and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-10, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 12-18 of copending Application No. 16/192,451 (reference application ‘451) in view of Elkin et al. (WO 2007/146378 A2). ‘451 recites structural limitations not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘451 teaches a testing apparatus, comprising:
a housing having a length between a first end and a second end and a width, wherein the length is greater than the width;
a plurality of biologic sample wells disposed in a surface of the housing for receiving a biologic sample;
a plurality of test strips secured to the housing along the length of the housing, each disposed below one of the one or more biologic sample wells, each one of the plurality of test strips disposed below a separate one of a plurality of biologic sample wells, and each one of the plurality of test strips including:
a viewable surface;
a test region containing test strip specific antigens or antibodies; 
a control region containing test strip specific control antigens or antibodies;
a membrane connecting a biologic sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region;
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by a user;
a first one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips; and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (claims 1, 19, 20).
‘451 fails to specifically teach two biologic sample wells that are disposed substantially on the first end and the second end of the length of the housing.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘451 such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘451 teaches the sample wells disposed on the width of the housing and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘451 on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘451 in view of Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
The limitations of instant claims 5-10 and 13-18 are recited in claims 5-10 and 13-18 of ‘451.
With respect to claim 19, ‘451 teaches a testing apparatus, comprising:
a housing having a length between a first end and a second end and a width, wherein the length is greater than the width;
a plurality of biologic sample wells disposed in a surface of the housing for receiving a biologic sample;
a plurality of test strips secured to the housing along the length of the housing, each disposed below one of the one or more biologic sample wells, each one of the plurality of test strips disposed below a separate one of a plurality of biologic sample wells, and each one of the plurality of test strips including:
a viewable surface;
a test region containing test strip specific antigens or antibodies; 
a control region containing test strip specific control antigens or antibodies;
a membrane connecting a biologic sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region;
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by a user;
three or more test strips; 
a first one of the plurality of test strips containing antigens Zika specific antigens in the test region of the first one of the plurality of test strips; 
a second one of the plurality of test strips containing specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips; and 
a third one of the plurality of test strips containing hCG specific antibodies in the test region of the third one of the plurality of test strips (claims 1, 19, 20).
‘451 fails to specifically teach three or more biologic sample wells that are disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing in an alternating fashion (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘451 such that the three or more biologic sample wells are disposed substantially on the first end and the second end of the housing in an alternating fashion as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘451 teaches the sample wells disposed on the width of the housing and would teach the sample wells are disposed on opposite sides of the length of the housing in an alternating fashion when combined with Elkin et al. because disposing the sample wells of ‘451 on opposite sides of the housing in an alternating fashion as taught in Elkin et al. would result in the three or more biologic sample wells being disposed substantially on the first end and the second end of the length of the housing in an alternating fashion.
With respect to claim 20, ‘451 teaches a testing apparatus, comprising:
a housing having a length between a first end and a second end and a width, wherein the length is greater than the width;
a plurality of biologic sample wells disposed in a surface of the housing for receiving a biologic sample;
a plurality of test strips secured to the housing along the length of the housing, each disposed below one of the one or more biologic sample wells, each one of the plurality of test strips disposed below a separate one of a plurality of biologic sample wells, and each one of the plurality of test strips including:
a viewable surface;
a test region containing test strip specific antigens or antibodies; 
a control region containing test strip specific control antigens or antibodies;
a membrane connecting a biologic sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region;
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by a user;
a first one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips; and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (claims 1, 19, 20).
‘451 fails to specifically teach each of the two biologic sample wells receives a different biologic and two biologic sample wells that are disposed substantially on the first end and the second end of the length of the housing to prevent the different biologic from entering a biologic sample well for receiving another biologic.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘451 such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘451 teaches the sample wells disposed on the width of the housing and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘451 on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-10, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 and 10-15 of copending Application No. 17/147,560 (reference application ‘560) in view of DeMatteo et al. (US 2004/0018576) and Elkin et al. (WO 2007/146378 A2).
‘560 recites a Zika virus antigen in the test region of the first test strip which is not recited in the instant claims, but is considered an antigen specific to an infection capable of infecting a fetus in the test region of the first test strip as recited by the instant claims.
‘560 recites a testing apparatus comprising:
a housing (claim 1);
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample (claim 1);
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells (claim 4) and each one of the plurality of test strips including:
a viewable surface (claim 15);
a test region including test strip specific antigens or antibodies (claim 1);
a control region containing test strip specific control antigens or antibodies (claim 1);
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (claim 5);
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user (claim 6 and 15);
a first one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies).
‘560 fails to specifically teach the housing having a length between a first end and a second end and a width, wherein the length is greater than the width and two biologic sample wells that are disposed substantially on the first end and the second end of the length of the housing.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing along the length of the housing (par. 63), the housing having a length between a first end and a second end and a width, wherein the length is greater than the width, wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the housing have a length between a first end and a second end and a width, wherein the length is greater than the width and to have the test strips of ‘560 secured to the housing along the length of the housing as in DeMatteo et al. because ‘560 is generic with respect to the alignment of the test strips with respect to the housing and one would be motivated to use the appropriate alignment based on the desired device orientation. It would have further been obvious to have two sample wells for the first and second test strips of ‘560, as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘560 in view of DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘560 in view of DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘560 in view of DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
With respect to claim 2, ‘560 in view of DeMatteo et al. and Elkin et al., as detailed above, teach the test region of the first one of the plurality of test strips and the test region of the second one of the plurality of test strips are oriented in opposing directions.
With respect to claim 5, a different biologic sample could be received in each separate sample well of ‘560.
The limitations of claims 6-10 and 13-18 are recited in claims 7-11 and 13-18 of ‘560.
With respect to claim 20, ‘560 recites a Zika virus antigen in the test region of the first test strip which is not recited in the instant claims, but is considered an antigen specific to an infection capable of infecting a fetus in the test region of the first test strip as recited by the instant claims.
‘560 recites a testing apparatus comprising:
a housing (claim 1);
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample (claim 1);
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells (claim 4) and each one of the plurality of test strips including:
a viewable surface (claim 15);
a test region including test strip specific antigens or antibodies (claim 1);
a control region containing test strip specific control antigens or antibodies (claim 1);
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (claim 5);
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user (claim 6 and 15);
a first one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies).
 ‘560 fails to specifically teach the housing having a length between a first end and a second end and a width, wherein the length is greater than the width and two biologic sample wells that are disposed substantially on the first end and the second end of the length of the housing.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing along the length of the housing (par. 63), the housing having a length between a first end and a second end and a width, wherein the length is greater than the width, wherein the housing includes two sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6) to prevent the different samples from entering a sample will for receiving another sample (para [0019], [0035], [0040], [0044]). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the housing have a length between a first end and a second end and a width, wherein the length is greater than the width and to have the test strips of ‘560 secured to the housing along the length of the housing as in DeMatteo et al. because ‘560 is generic with respect to the alignment of the test strips with respect to the housing and one would be motivated to use the appropriate alignment based on the desired device orientation. It would have further been obvious to have two sample wells for the first and second test strips of ‘560, as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). It would have further been obvious to modify the configuration of sample wells and the orientation of the test regions of the test strips of ‘560 in view of DeMatteo et al. such that the two biologic sample wells are disposed substantially on the first end and the second end of the housing as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). This arrangement of the sample wells is capable of preventing the different biologic from entering a biologic sample well for receiving another biologic.
Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, ‘560 in view of DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing (see e.g., DeMatteo, Fig. 4) and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of ‘560 in view of DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed 4 March 2022, with respect to the rejections of claims 1-2, 5-10, and 12-18, under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
Regarding claim 1, Applicant argues that DeMatteo et al. while describing two sample wells describes the wells being placed on opposite sides of the short side of the housing rather than the long side of the housing as now more particularly recited in claim 1. This is found persuasive. However, Elkin et al. (WO 2007/146378 A2) teach a testing apparatus comprising a plurality of test strips within a housing and a plurality of sample wells in which the sample wells are disposed on opposite sides of the housing. Although Elkin et al. do not specifically teach the sample wells are disposed on opposite sides of the length of the housing, Park et al. in view of Chandler and DeMatteo et al. teach the sample wells disposed on the shorter side (width) of the housing and would teach the sample wells are disposed on opposite sides of the length of the housing when combined with Elkin et al. because disposing the sample wells of Park et al. in view of Chandler and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the two biologic sample wells being disposed substantially on the first end and the second end of the length of the housing. Consequently, a new ground of rejection is made in view of Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2) for claims 1-2, 5-10, 12-18.
Regarding claim 12, Applicant’s arguments are found persuasive, as detailed above. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection in view of Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2) as applied to claim 1 above, and further in view of Wong et al. (US 2006/0008920).
Regarding claims 16-17, Applicant’s arguments are found persuasive, as detailed above. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection in view of Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378 A2) as applied to claim 1 above, and further in view of Myers et al. (US 9,390,237).
Applicant’s arguments filed 4 March 2022, with respect to the various double patenting rejections of claims 1-2, 5-10, and 12-18 have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made, as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641